Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Examiner' s Amendment
  	An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
               Amendment to the claim
	
	In claim 2, line 5, “the body part detachably” has been changed to -- the body part being detachably--

     				Claims Allowed
	Claims 1-19 are allowed.

  Reasons For Allowance
	The following is an Examiner's Statement of Reasons for Allowance: 
The prior art fails to teach a combination of all the claimed features as present in independent claim 1, which include a projected engagement part of an elastic pressing body provided in at least one of an upper frame part and a lower frame part of the 
The prior art fails to teach a combination of all the claimed features as present in independent claim 2, which include a projected engagement part of an elastic pressing body provided in at least one of an upper surface and a lower surface of the body part being detachably engaged with at least one of an upper frame part and a lower frame part of the holding frame body, wherein when the body part of the wearable device is inserted into the holding frame body, the projected engagement part of the elastic pressing body is engaged with the upper frame part and/or the lower frame part of the holding frame body, wherein engagement between the upper frame part and/or the lower frame part of the holding frame body and the projected engagement part of the elastic pressing body is released by operating an operation part of the elastic pressing body downward and/or upward, to facilitate the wearable device being pulled out of the holding frame body.

accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG XUAN DANG whose telephone number is (571)272-2326.  The examiner can normally be reached on Monday to Friday from 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thomas Pham, can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

11/21				   		         /Hung X Dang/
					      Primary Examiner Art Unit 2872